           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           WESTERN DISTRICT OF WASHINGTON
 9
     William and Amy Little,                            CASE NO.
10
11                         Plaintiff,                  COMPLAINT FOR DAMAGES
                                                       PURSUANT TO THE FAIR DEBT
12 v.                                                  COLLECTION PRACTICES ACT, 15
13                                                     U.S.C. § 1692, ET SEQ.
   Edward Wolff & Associates LLC,
14
                                                        JURY TRIAL DEMANDED
15                         Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________________
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 2 of 10



 1                                           INTRODUCTION
 2          Plaintiffs AMY LITTLE (“Mrs. Little”) and WILLIAM LITTLE (“Mr.
 3 Little”) (or jointly referred to as “Plaintiffs”), alleges the following upon
 4 information and belief based upon personal knowledge:
 5                                       NATURE OF THE CASE
 6          1.      The United States Congress has found abundant evidence of the use
 7 of abusive, deceptive, and unfair debt collection practices by many debt collectors,
 8 and has determined that abusive debt collection practices contribute to a number of
 9 personal bankruptcies, marital instability, loss of jobs, and often an invasion of
10 individual privacy.
11          2.      Congress wrote the Fair Debt Collection Practices Act, 15 U.S.C. §§
12 1692, et seq. (hereinafter “FDCPA”), to eliminate abusive debt collection practices
13 by debt collectors, to ensure that those debt collectors who refrain from using
14 abusive debt collection practices are not competitively disadvantaged, and to
15 promote consistent State action to protect consumers against debt collection
16 abuses.
17          3.      Plaintiffs bring this action seeking damages and any other available
18 legal or equitable remedies resulting from the illegal actions of Defendant,
19 EDWARD WOLFF & ASSOCIATES LLC (“Defendant” or “Edward Wolff”), in
20 negligently, knowingly, and/or willfully making material misrepresentations to
21 Plaintiff, among other abusive acts, in violation of the FDCPA.
22          4.      While many violations are described below with specificity, this
23 Complaint alleges violations of the statute cited in its entirety.
24          5.      Unless otherwise stated, all of the conduct engaged in by Defendant
25 took place in Washington.
26          6.      Any violations by Defendant were knowing, willful, and intentional,
27 and Defendant did not maintain procedures reasonably adapted to avoid any such
28 violations.
     ______________________________________________________________________________________________
                                                    1
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 3 of 10



 1          7.      Unless otherwise indicated, the use of Defendant’s name in this
 2 Complaint includes all agents, employees, officers, members, directors, heirs,
 3 successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 4 insurers of Defendant.
 5
 6                                      JURISDICTION & VENUE
 7          8.      This Court has federal question jurisdiction over this matter because
 8 this action arises out of violations of the Fair Debt Collection Practices Act, 15
 9 U.S.C. §§ 1692, et seq., which is a federal statute.
10          9.      This Court has personal jurisdiction over Defendant because

11 Defendant conducts substantial business within this judicial district. Thus,
   Defendant has sufficient minimum contacts within this State and district, and
12
   otherwise purposefully avails itself of the markets in this State to render the
13
   exercise of jurisdiction by this Court permissible under traditional notions of fair
14
   play and substantial justice.
15
          10. Venue is proper in the United States District Court for the District of
16
   Western Washington, pursuant to 28 U.S.C. § 1391, for the following reasons: (1) a
17
   substantial part of the events or omissions giving rise to the claims asserted herein
18
   occurred within this judicial district; and (2) Defendant is subject to personal
19 jurisdiction by this Court because Defendant conducts business in the State of
20 Washington and regularly conducts business within this judicial district.
21                                      PARTIES
22          11.     Plaintiffs are married natural persons residing in the State of
23 Washington, and both are a “consumer” as defined by the FDCPA, 15 U.S.C.
24 §1692a(3).
25          12.     At all relevant times herein, Defendant was a collection agency
26 engaged, by use of the mails and telephone, in the business of collecting a “debt”
27 from Plaintiff, as defined by 15 U.S.C. §1692a(5). Defendant regularly attempts to
28 collect debts alleged to be due and attempted to collect an alleged debt due by
     ______________________________________________________________________________________________
                                                    2
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 4 of 10



 1 Plaintiff, and is therefore a “debt collector” as defined by the FDCPA, 15 U.S.C.
 2 §1692a(6).
 3      13. This case involves money, property or their equivalent, due or owing

 4 or alleged to be due or owing from a natural person by reason of a consumer credit
 5 transaction. As such, this action arises out of a “consumer debt” and “consumer
     credit” and a “debt” as those terms are defined by 15 U.S.C. §1692a(5).
 6
                                    FACTUAL ALLEGATIONS
 7
            14.     In approximately June 2019, Plaintiffs allegedly incurred certain
 8
     financial obligations relating to the installation of a door on their home.
 9
            15.     These alleged financial obligations were money, property, or their
10
     equivalent, for personal, family and/or household purposes, which is due or owing,
11
     or alleged to be due or owing, from a natural person to another person and were
12
     therefore “debt[s]” as that term is defined by 15 U.S.C. §1692a(5).
13
            16.     Sometime thereafter, and due to a dispute regarding the services,
14 provided, Mrs. Little allegedly fell behind in the payments allegedly owed on the
15 alleged debt.
16          17.     Mrs. Little disputes the validity of her alleged debt due to the original
17 creditor’s failure to deliver the correct door, which was the subject of the financial
18 obligation.
19          18.     Subsequently, but sometime prior to September 2020, the alleged debt
20 was assigned, placed, or otherwise transferred, to Defendant for collection.
21          19.     On or around December 7, 2020 Defendant’s representative Joseph
22 Carter called Mr. Little in an attempt to collect on the alleged debt from the
23 telephone number (206) 954-0720.
24          20.     Mr. Little is informed and believes the telephone number (206) 954-
     0720 belongs to Defendant because Mr. Carter identified himself as a representative
25
     of Defendant on the December 7, 2020 phone call.
26
            21.     On or about December 23, 2020 was also contacted by Defendant from
27
     the number (214) 612-7559.
28
     ______________________________________________________________________________________________
                                                    3
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 5 of 10



 1          22.     Plaintiffs are informed and believe that this call was from Defendant
 2 because Defendant called Mrs. Little from the same (214) 612-7559 number
 3 previously and left a voicemail on Mrs. Little’s phone on or about September 29,
 4 2020. On the September 29, 2020 voicemail, the caller represented they were
 5 calling from “Edward Wolff & Associates” and calling about an urgent matter.
            23.     At several points in time between September 2020-December 2020
 6
     Defendant contacted both Mrs. Little and Mr. Little via text message from the
 7
     number (214) 935-3827 the (“3827 Number”) attempting to collect an alleged debt
 8
     allegedly owed by Plaintiffs.
 9
            24.     The purpose of the text messages from Defendant at the 3827 Number
10
     was clearly to attempt to collect a debt from Plaintiffs.
11
            25.     Defendant sent the following text messages to Mr. Little from the 3827
12
     number between September 2020 and December 2020 in an attempt to collect the
13 alleged debt:
14
15          a. I will let Boulders Ridge Sash & Doors know they will have to file suit due
            to your silence
16
17          b. Is it safe to assume my client will have to file suit to address this matter
            due to your silence?
18
19          c. Why won’t you be fair about this?
20
            d. Are you trying to tell me the only way to discuss this further is in front of a
21          judge?
22
            e. I will let my client know you intend on withholding the money we both
23          know you owe…
24
            f. Thanks…I will let my client know that you refuse to pay and to come get
25          all of their belongings back
26
27
28
     ______________________________________________________________________________________________
                                                    4
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 6 of 10



 1          g. The courts will be able to see that you flat ignored every opportunity to
            make this right…and you chose to be unprofessional and take things that do
 2          not belong to you or your broke wife
 3
            h. You should think smarter about this. I cannot wait to see the look on your
 4          face…
 5
            i. Balances 15 days past due are subject to a $15 minimum and 1.5% per
 6          month
 7
            j. You are about to waste so much time and money cause you are less than
 8          reasonable
 9
            k. (to Plaintiff Amy Little) I will let my client know that they will have to file
10          suite, I see you like to play games
11
            l. [S]o you fell [sic] you can just ignore this matter. Okay I will let my client
12          know that you have zero intentions of working this out and you should be
13          handled as such

14          m. Just tell the truth…you are refusing to pay
15
            n. Bill will you speak with me regarding Boulder Ridge Sash and Doors or
16          are you just planning on keeping the money you owe them
17
18          26.     The text messages above lettered “a, b, d, g, k” violate 15 U.S.C. §§
19 1692e(5) and 1692e(10) because those text messages threaten actions against
20 Plaintiff that Defendant cannot legally take and/or does not intend to take. The text
21 messages are also misleading. Specifically, these messages threaten a lawsuit
22 against Plaintiffs, which has not been filed to this day. Therefore, it is clear that
23 Defendant did not intend on filing a lawsuit against Plaintiffs.
          27. Additionally,       the     text    message      above     lettered  “f”
24
   is a threat by Defendant to take Plaintiff’s installed door. Even if Defendant were
25
   entitled to take the door (which it is not), Defendant could not legally repossess
26
   Plaintiffs’ door, leaving a giant hole in Plaintiffs’ home. Therefore defendant
27
   violated 15 U.S.C. §§ 1692e(5) and 1692e(10).
28
     ______________________________________________________________________________________________
                                                    5
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 7 of 10



 1          28.     The text message lettered “i” violates 15 U.S.C. § 1692f(1) as
 2 Defendant did not provide a basis for charging a $15 fee and 1.5% interest per
 3 month. Therefore, Plaintiff is informed and believes these charges are not expressly
 4 authorized by law or by agreement.
 5       29. On or about October 28, 2020, Defendant’s representative called Mr.
     Little. On this phone call, Defendant’s representative told Mr. Little that Plaintiffs
 6
     needed to either pay the money owed to the original creditor or Defendant’s would
 7
     take Plaintiffs’ door. After this call finished, Defendant’s representative called
 8
     back Mr. Little again, less than a minute later, to attempt to collect the debt.
 9
            30.     All of the text messages and phone calls taken in their entirety violate
10
     15 U.S.C. § 1692d and 1692f as they are harassing, oppressive, unconscionable,
11
     and unfair. Additionally, the text message lettered “g” is harassing as Defendant’s
12
     representative refers to Mrs. Little as Mr. Little’s “broke wife”.
13          31.     In response to many of the contacts from the Defendant, Plaintiffs
14 advised Defendant to stop contacting Plaintiffs, but Defendant persisted
15 nonetheless.
16          32.     Defendant even contacted Plaintiffs on several occasions before 8AM
17 in violation of 15 U.S.C.§1692c(a)(1).
18          33.     As a result of Defendant’s representative’s abusive behavior,
19 Defendant’s conduct had the natural consequence of which is to harass, oppress,
20 and abuse the Plaintiffs in violation 15 U.S.C. §§ 1692d and 1692d(2).
21       34. As a result of Defendant’s false threat to serve a lawsuit upon Plaintiff,

22 Defendant violated 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f.
23      35. As a result of Defendant continuing to contact Plaintiffs after Plaintiffs
     told Defendant to stop contacting Plaintiffs, Defendant violated 15 U.S.C. §
24
     1692c(c).
25
            36.     Further, Defendant is not a licensed collection agency in the State of
26
     Washington.
27
28
     ______________________________________________________________________________________________
                                                    6
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 8 of 10



 1          37.      Under Washington law, Defendant is required to have a license to
 2 collect debts in the State of Washington.
 3        38. By operating as a collection agency without a license, Defendant

 4 violated 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f(1) by attempting to
 5 collect a debt when Defendant was not legally authorized to do so.
            39.      By engaging, either directly or indirectly, in the business of collecting
 6
     or receiving payment for others of any account, bill, claim or other indebtedness, in
 7
     the State of Washington, without first obtaining a license, Defendant violated 15
 8
     U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f(1) by attempting to collect a debt
 9
     when Defendant was not legally authorized to do so.
10
            40.      By attempting to collect the alleged debt from the Plaintiffs, Defendant
11
     falsely represented the legal status of the debt collector and used deceptive means to
12
     imply that Plaintiffs were obligated to pay the debt in violation of 15 U.S.C. §§
13 1692e, 1692e(2), and 1692e(10).
14       41. By attempting to collect the alleged debt from the Plaintiffs, Defendant
15 acted in violation of 15 U.S.C. § 1692f(1) by attempting to collect a debt not
16 permitted by law.
17          42.      As a result of Defendant’s conduct set forth above, Plaintiffs suffered
18 damages in the form of mental anguish and emotional distress, which manifested in
19 symptoms including but not limited to frustration, anxiety, loss of sleep,
20 embarrassment, and shame.
21                                                 COUNT I:
22                    VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
23                                        15 U.S.C §§ 1692, ET SEQ.
24          43. Plaintiffs hereby incorporate the preceding paragraphs as if set forth in
25                full.

26          44. The foregoing acts and omissions constitute numerous and multiple

27                violations of the FDCPA, including but not limited to each and every one
                  of the above-cited provisions of the FDCPA, 15 U.S.C. §§ 1692, et seq.
28
     ______________________________________________________________________________________________
                                                    7
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
           Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 9 of 10



 1          45. As a result of each and every violation of the FDCPA, Plaintiffs are
 2              entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1);
 3              statutory damages in an amount up to $1,000.00, pursuant to 15 U.S.C. §
 4              1692k(a)(2)(A); and, reasonable attorney’s fees and costs, pursuant to 15

 5              U.S.C. § 1692k(a)(3), from Defendants.

 6                                        PRAYER FOR RELIEF

 7          46. Wherefore, Plaintiffs respectfully request that the Court grant Plaintiffs
                the following relief against Defendant:
 8
                                                   COUNT I:
 9
                    VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
10
                                          15 U.S.C §§ 1692, ET SEQ.
11
                1. an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
12
                2. an award of statutory damages up to $1,000.00, pursuant to 15 U.S.C.
13
                    § 1692k;
14
                3. an award of reasonable attorneys’ fees and costs of suit, pursuant to 15
15
                    U.S.C. § 1692k(a)(3); and
16
                4. any other such relief as this Court may deem necessary, just, and
17
                    proper.
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
     ______________________________________________________________________________________________
                                                    8
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
          Case 2:21-cv-00227-DWC Document 1 Filed 02/23/21 Page 10 of 10



 1                                            TRIAL BY JURY
 2          Pursuant to the seventh amendment to the Constitution of the United States
 3 of America, Plaintiffs are entitled to, and hereby demand, a trial by jury.
 4
 5          Respectfully submitted,
 6                                                                Kazerouni Law Group

 7
            Date: February 23, 2021                               By: /s/ Ryan L. McBride
 8
                                                                  Ryan L. McBride, Esq.
 9                                                                Attorneys for Plaintiff
10
                                                                  ryan@kazlg.com
11                                                                Kazerouni Law Group, APC
                                                                  245 Fischer Ave., Suite D1
12                                                                Costa Mesa, CA 92626
                                                                  Telephone: (800) 400-6808
13                                                                Facsimile: (800) 520-5523
14
                                                                  Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________________________
                                                    9
     COMPLAINT FOR DAMAGES                                       Little v. Edward Wolff & Associates, LLC
